Citation Nr: 1714454	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus, and if so, whether the claim should be granted.

3.  Entitlement to service connection for a heart condition, claimed as congestive heart failure (CHF) and atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a right shoulder disability, hypertension, and a heart condition claimed as CHF and atrial fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for hypertension and a right shoulder disability were denied in January 2003 and August 2003 rating decisions, respectively; the Veteran did not appeal the decisions or submit any pertinent evidence within the appeal periods. 

2.  Evidence received subsequent to the expiration of the appeal periods for the January 2003 and August 2003 decisions noted above includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the Veteran's claims.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claims of entitlement to service connection for a right shoulder disability and hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In a January 2003 rating decision by the RO in Jackson, Mississippi, the Veteran's claim for service connection for hypertension was denied on the bases that the evidence did not show the Veteran's hypertension was incurred in service or within 1 year of discharge, and did not show his hypertension was etiologically related to his service-connected type II diabetes mellitus.  The Veteran did not appeal the denial or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence of record in January 2003 consisted of the Veteran's service treatment records (STRs), post-service medical records, and lay statements.  The evidence received after the expiration of the appeal period includes additional medical evidence, including a January 2007 VA treatment note showing the Veteran had stage 3 renal disease.  According to the VA examination reports of record, it was determined the Veteran's hypertension was not related to his diabetes because, in part, there was no evidence he had renal failure.  Thus, when presumed credible, the January 2007 treatment note sheds doubt on the medical evidence relied upon to deny the Veteran's claim, and at least slightly heightens the possibility of substantiating his claim.  As such, the Board finds this evidence to be new and material, and finds that reopening of the claim is warranted.

In an August 2003 rating decision, the Veteran's claim for service connection for a right shoulder disability was denied on the basis that the medical evidence did not show any treatment for a right shoulder condition during or after service.  Although the Veteran appealed the decision, he subsequently withdrew his appeal.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence of record in August 2003 consisted of the Veteran's STRs, post-service medical records, and lay statements.  The evidence received after the expiration of the appeal period includes additional medical evidence showing the Veteran was diagnosed with a partial right shoulder rotator cuff tear as well as right shoulder osteoarthritis in July 2009.  When presumed credible, this evidence does slightly heighten the possibility of substantiating the Veteran's claim.  As such, the Board finds this evidence to be new and material, and finds reopening of the claim is warranted.


ORDER

New and material evidence having been presented, reopening of the claims for service connection for a right shoulder disability and hypertension is granted.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.

The Board first notes that in a February 2008 statement, the Veteran asserted he had been unable to work for the previous 8 or 9 years, and had been in receipt of U.S. Social Security Administration (SSA) benefits since that time.  A review of the record does not show any efforts have been undertaken to obtain the Veteran's SSA records.  As these records may assist in corroborating the Veteran's claims, efforts should be undertaken to obtain all SSA records on remand.

Right shoulder disability

Although the Veteran was afforded a VA general medical examination in May 2009, the examiner provided no opinion as to the etiology of the Veteran's right shoulder disability.  In this regard, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the record shows the Veteran was diagnosed with a partial right shoulder rotator cuff tear as well as right shoulder osteoarthritis following magnetic resonance imaging (MRI) tests in July 2009, and he underwent arthroscopic surgery in March 2010.  The Veteran contends his right shoulder disability is related to 2 in-service falls.  Specifically, he has asserted he first injured his right shoulder in Fort Sill, Oklahoma, around 1963, and injured it again in Long Binh, Vietnam, in 1968 or 1969.  Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination, pursuant to McLendon, to address the nature and etiology of his right shoulder disability.

In addition, the Board notes that VA submitted a Request for Information in February 1982 for the Veteran's STRs for his periods of service between July 1960 and July 1962, July 1962 and July 1968, July 1968 and April 1974, and April 1974 and July 1980.  The record shows a portion of the Veteran's STRs for the period between April 1974 and July 1980 were subsequently obtained.  In an additional November 2004 Request for Information document, it was noted the STRs were incomplete, and a request for any additional records was made.  No response to this request appears in the record.

Thus, the Board notes the Veteran's STRs for the periods of service during which he asserted he injured his shoulder are not of record.  Because such records could shed light on the nature of the Veteran's in-service right shoulder injuries, the Board finds additional efforts should be made to obtain them on remand.  If the records are determined to be unavailable, the Veteran should be notified and allowed an opportunity to submit them if they are in his possession. 

Hypertension

The Veteran claims entitlement to service connection for hypertension.  He does not claim the condition manifested during service or within 1 year from discharge.  Instead, he claims his hypertension was either caused or aggravated by his service-connected type II diabetes mellitus.

The Veteran was afforded a VA examination in October 2002.  The examiner noted the Veteran had type II diabetes mellitus and hypertension, but that his renal function was normal.

Pursuant to a May 2009 VA general medical examination, the examiner noted the Veteran had been diagnosed with type II diabetes mellitus and hypertension around the same time in the 1990s.  He stated that the diabetes and hypertension were likely independent conditions.  The examiner stated there was no evidence the Veteran ever had renal dysfunction or kidney failure, and therefore his hypertension was most likely not related to his diabetes.

In a February 2010 letter, private physician Dr. R.P. noted the Veteran had hypertension and numerous cardiac problems, and stated that a majority of the Veteran's problems began with diabetes, which had gotten worse over the years.  Dr. R.P. stated it was well known that diabetes could cause a majority of these problems in patients like the Veteran and that it was certainly reasonable that this was the case with the Veteran's conditions.

The Veteran was afforded an additional VA examination in May 2010.  The examiner noted the Veteran had hypertension and type II diabetes mellitus, but stated he had no history of renal disease or dialysis.
 
The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this regard, the Board notes that upon a review of the Veteran's medical records, a January 31, 2007, treatment note from the VA Medical Center (VAMC) in Tuskegee, Oklahoma, stated the Veteran had chronic kidney disease and stage 3 renal disease, with multiple sequelae of abnormal chemistries, nocturia, and tiredness.  In addition, in a February 2008 statement, the Veteran asserted that on his last trip to the Tuskegee VAMC he was told he had stage 3 kidney failure as a result of his diabetes and high blood pressure.

Because it appears this evidence of kidney disease and renal failure was overlooked by the VA examiners, the Board finds the examination reports of record are inadequate for adjudication purposes, particularly since the examiners' opinions were based in large part on the absence of such evidence.  Accordingly, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination.

The Board briefly notes that the February 2010 letter by Dr. R.P., aside from stating it was "well known" that diabetes could cause hypertension, provided no rationale for his opinion.  Moreover, Dr. R.P.'s statement that it was "certainly reasonable" this was the case for the Veteran does not satisfy the standard of evidence necessary to warrant service connection.  As such, although the Veteran's claim cannot be granted on the basis of the February 2010 letter, the VA examiner on remand will be instructed to take Dr. R.P.'s comments into account.



Heart condition

The Veteran claims entitlement to service connection for CHF and atrial fibrillation.  As reflected on the title page, however, the Board has broadly interpreted the Veteran's claim to include any and all diagnosed heart conditions.

In this regard, the Board briefly notes that coronary artery disease (CAD) is considered a form of ischemic heart disease and is therefore subject to presumptive service connection for veterans who were exposed to herbicide agents during service.  See 38 C.F.R. § 3.309(e) (2016).  The record shows the Veteran served in the Republic of Vietnam during the Vietnam War, and as such, in-service exposure to herbicide agents is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The record is unclear, however, as to whether the Veteran has or has had CAD.  Specifically, whereas the May 2009 VA examiner did not diagnose CAD and the May 2010 VA examination report indicated the Veteran had no history of CAD, a June 2011 primary care note indicated the Veteran was positive for CAD and hypertension, and a December 2014 primary care physician note gave an assessment of hypertension and "CAD-stable."

The record is likewise unclear as to whether the Veteran has or has had CHF.  Specifically, whereas January 1997 imaging test results and the May 2010 VA examination report indicated the Veteran did not have CHF, the May 2009 VA examiner made reference to the Veteran's "episodic" CHF.

The Board notes further that the Veteran does not contend any heart condition manifested during service or within 1 year after discharge.  Instead, he has asserted his heart condition or conditions, to include CHF and atrial fibrillation (which the record shows has been clearly diagnosed), were caused or aggravated by his service-connected type II diabetes mellitus or his hypertension.

In this regard, the Board notes the May 2009 examiner stated the Veteran's hypertension most likely played a role in the development of his "episodic" CHF, and the May 2010 examiner stated the Veteran's hypertension may have contributed to the etiology of his atrial fibrillation.

As noted above, the Veteran's claim for service connection for hypertension is being remanded for an additional VA examination.  As there is some indication the Veteran's heart condition or conditions may be etiologically related to his hypertension, and because the diagnoses applicable to the Veteran's heart are unclear, the Board finds these claims must also be remanded and addressed by a qualified VA examiner.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include:

a) the Veteran's STRs for his service from July 1960 to April 1974; and

b) all records associated with the Veteran's award of Social Security Administration benefits.

If the AOJ is unable to obtain the Veteran's STRs for this period, the Veteran must be notified and allowed an opportunity to submit the records if they are in his possession.  In addition, a formal finding should be prepared and associated with the record, outlining all efforts made to obtain the STRs.

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability originated during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's assertions to the effect that his current right shoulder disability is related to in-service falls which injured his shoulder in Fort Sill, Oklahoma, in 1962 and in Long Binh, Vietnam, in 1968 or 1969.  If the Veteran's STRs for this time period are unavailable for review, the examiner should presume the Veteran is a credible historian with regard to the occurrence of his in-service right shoulder injuries.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of his hypertension and all heart conditions present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all heart conditions present during the period of the claim.  The examiner should specifically confirm or rule out ischemic heart disease, coronary artery disease, and congestive heart failure.

Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to his type II diabetes mellitus.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension has been aggravated (permanently worsened beyond its natural progression) by his type II diabetes mellitus.

In providing his or her opinions, the examiner must address the January 31, 2007, VA treatment note showing the Veteran had chronic kidney disease and stage 3 renal disease, and the Veteran's assertion that he was told he had stage 3 kidney failure as a result of his diabetes and high blood pressure.

Then, with respect to each heart condition present during the period of the claim (to include CAD if present, CHF if present, and atrial fibrillation), the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the condition is proximately due to the Veteran's type II diabetes mellitus or hypertension.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified heart condition has been aggravated (permanently worsened beyond its natural progression) by the Veteran's type II diabetes mellitus or hypertension.

In providing his or her opinions, the examiner must address the May 2009 VA examiner's statement that the Veteran's hypertension most likely played a role in the development of his "episodic" CHF, and the May 2010 VA examiner's statement that the Veteran's hypertension may have contributed to the etiology of his atrial fibrillation.

The examiner should also address the February 2010 letter by Dr. R.P. to the effect that a majority of the Veteran's problems began with diabetes, which had gotten worse over the years, and that it was well known that diabetes could cause a majority of these problems in patients like the Veteran and it was certainly reasonable that this was the case with the Veteran's conditions.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


